           Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                               MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                                18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: The cases identified in
                           Schedule A hereto.



      STIPULATION AND [PROPOSED] ORDER CLARIFYING ORDER LIMITING
     WAIVER PURSUANT TO RULE 502(d) OF THE FEDERAL RULES OF EVIDENCE

          Plaintiff Skatteforvaltningen (“SKAT”) and the defendants identified in Schedule A

hereto (collectively, the “Defendants”), by and through their undersigned attorneys, hereby

stipulate and agree as follows:

          WHEREAS, on January 27, 2021, the Court entered the Stipulation and Order Limiting

Waiver Pursuant to Rule 502(d) of the Federal Rules of Evidence (the “FRE 502(d) Order,” No.

18-md-2865 (LAK), ECF No. 521) in which the Court ordered that Defendants’ Disclosure of

Privileged Documents or Advice in support of their reliance on the advice of counsel Defense

shall not constitute or be deemed a waiver or subject matter waiver by the Non-Parties of the

Privileges, or any other privilege, right, or protection against production or disclosure of the

Privileged Documents and Advice or their contents, in these actions or in any other proceeding;1

          WHEREAS, the parties wish to clarify that the Disclosure to be made in support of the

Defense includes testimony about the Privileged Documents or Advice by counsel on whose

advice Defendants assert they relied, including, but not limited to, defendant Michael Ben-Jacob



1.    Capitalized terms not defined herein have the meanings ascribed to them in the FRE 502(d) Order.
         Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 2 of 8




and non-defendant Peter Wells, and that such testimony by counsel also shall be without

prejudice to the rights of the Non-Parties;

       WHEREAS, the Non-Parties do not oppose the relief sought herein;

       NOW THEREFORE, the parties hereby stipulate and agree as follows:

       1.      The Disclosure, which under the FRE 502(d) Order shall not constitute or be

deemed a waiver or subject matter waiver by the Non-Parties of the Privileges, or any other

privilege, right, or protection against production or disclosure of the Privileged Documents and

Advice or their contents, in these actions or in any other proceedings, includes testimony by

Michael Ben-Jacob, Peter Wells, and any other counsel on whose advice Defendants contend

they relied, about the Privileged Documents or Privileged Advice.

       2.      The other terms of the FRE 502(d) Order concerning the confidentiality and use

of documents produced and transcripts of testimony offered as part of the Disclosure shall apply

equally to the Disclosure as made by Michael Ben-Jacob, Peter Wells, or any other counsel on

whose advice Defendants contend they relied.

Dated: New York, New York
       May 19, 2021



 By: /s/ Alan E. Schoenfeld           By: /s/ Marc A. Weinstein
    (e-signed with consent)              Marc A. Weinstein
    Alan E. Schoenfeld                 HUGHES HUBBARD & REED LLP
 WILMER CUTLER PICKERING HALE One Battery Park Plaza
 AND DORR LLP                          New York, New York 10004-1482
 7 World Trade Center                  Telephone: (212) 837-6000
 250 Greenwich Street                  Fax: (212) 422-4726
 New York, NY 10007                    marc.weinstein@hugheshubbard.com
 Telephone: (212) 230-8800
 alan.schoenfeld@wilmerhale.com       Counsel for Plaintiff Skatteforvaltningen
                                      (Customs and Tax Administration of the
 Counsel for Defendants Richard       Kingdom of Denmark)
 Markowitz, Jocelyn Markowitz, Avanix


                                                2
       Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 3 of 8




Management LLC Roth 401(K) Plan,
Batavia Capital Pension Plan, Calypso
Investments Pension Plan, Cavus Systems
LLC Roth 401(K) Plan, Hadron Industries
LLC Roth 401(K) Plan, RJM Capital
Pension Plan, RJM Capital Pension Plan
Trust, Routt Capital Pension Plan, and
Routt Capital Pension Plan Trust


By: /s/ Sharon L. McCarthy
   (e-signed with consent)
   Sharon L. McCarthy
KOSTELANETZ & FINK, LLP
7 World Trade Center, 34th Floor
New York, NY 10007
Telephone: (202) 740-6999
smccarthy@kflaw.com

Counsel for Defendants John van
Merkensteijn, Elizabeth van Merkensteijn,
Azalea Pension Plan, Bernina Pension
Plan, Bernina Pension Plan Trust,
Omineca Pension Plan, Omineca Trust,
Starfish Capital Management LLC Roth
401(K) Plan, Tarvos Pension Plan, Voojo
Productions LLC Roth 401(K) Plan,
Michelle Investments Pension Plan,
Remece Investments Pension Plan, and
Xiphias LLC Pension Plan


SO ORDERED:



     Hon. Lewis A. Kaplan
    United States District Judge




                                            3
Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 4 of 8




                        SCHEDULE A

                                              Defendant(s) Asserting
    Case Number              Plan               Reliance Defense

     18-cv-04833        Raubritter LLC       Richard Markowitz; John
                         Pension Plan        van Merkensteijn

     19-cv-01867     Avanix Management       Richard Markowitz
                     LLC Roth 401(K)
                     Plan

     19-cv-01895     Batavia Capital         Richard Markowitz
                     Pension Plan

     19-cv-01904     Calypso Investments     Jocelyn Markowitz
                     Pension Plan

     19-cv-01869     Cavus Systems LLC       Richard Markowitz
                     Roth 401(K) Plan

     19-cv-01868     Hadron Industries       Richard Markowitz
                     LLC Roth 401(K)
                     Plan

     19-cv-01898     RJM Capital Pension     Richard Markowitz
                     Plan

     19-cv-01896     Routt Capital Pension   Richard Markowitz
                     Plan

     19-cv-01906     Michelle Investments    Richard Markowitz; John
                     Pension Plan            van Merkensteijn

     19-cv-01911     Remece Investments      Richard Markowitz; John
                     LLC Pension Plan        van Merkensteijn

     19-cv-01924     Xiphias LLC Pension     Richard Markowitz; John
                     Plan                    van Merkensteijn

     19-cv-01893     Azalea Pension Plan     Elizabeth van
                                             Merkensteijn
Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 5 of 8




                                             Defendant(s) Asserting
    Case Number              Plan              Reliance Defense

     19-cv-01866     Basalt Ventures LLC    John van Merkensteijn
                     Roth 401(K) Plan

     19-cv-01865     Bernina Pension Plan   John van Merkensteijn

     19-cv-01894     Omineca Pension Plan John van Merkensteijn

     19-cv-01871     Starfish Capital       John van Merkensteijn
                     Management LLC
                     Roth 401(K) Plan

     19-cv-01930     Tarvos Pension Plan    John van Merkensteijn

     19-cv-01873     Voojo Productions      John van Merkensteijn
                     LLC Roth 401(K)
                     Plan

     19-cv-01785     Albedo Management      Richard Markowitz;
                     LLC Roth 401(K)        Avanix Management LLC
                     Plan

     19-cv-01781     Ballast Ventures LLC   Richard Markowitz; Cavus
                     Roth 401(K) Plan       Systems LLC

     19-cv-01791     Fairlie Investments    Richard Markowitz;
                     LLC Roth 401(K)        Hadron Industries LLC
                     Plan

     19-cv-01783     Bareroot Capital       Richard Markowitz; Routt
                     Investments LLC        Capital Trust
                     Roth 401(K) Plan

     19-cv-01794     Battu Holdings LLC     John van Merkensteijn;
                     Roth 401K Plan         Omineca Trust

     19-cv-01798     Cantata Industries     John van Merkensteijn;
                     LLC Roth 401(K)        Omineca Trust
                     Plan
Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 6 of 8




                                             Defendant(s) Asserting
    Case Number              Plan              Reliance Defense

     19-cv-01788     Dicot Technologies     John van Merkensteijn;
                     LLC Roth 401(K)        Omineca Trust
                     Plan

     19-cv-01918     Vanderlee              John van Merkensteijn;
                     Technologies Pension   Omineca Trust
                     Plan

     19-cv-01922     Cedar Hill Capital     Richard Markowitz; Routt
                     Investments LLC        Capital Trust
                     Roth 401(K) Plan

     19-cv-01928     Fulcrum Productions    John van Merkensteijn;
                     LLC Roth 401(K)        Omineca Trust
                     Plan

     19-cv-01926     Green Scale            Richard Markowitz; Routt
                     Management LLC         Capital Trust
                     Roth 401(K) Plan

     19-cv-01929     Keystone               Richard Markowitz; Routt
                     Technologies LLC       Capital Trust
                     Roth 401(K) Plan

     19-cv-01931     Tumba Systems LLC      John van Merkensteijn;
                     Roth 401(K) Plan       Omineca Trust

     19-cv-01800     Crucible Ventures      John van Merkensteijn;
                     LLC Roth 401(K)        Omineca Trust
                     Plan

     19-cv-01803     Limelight Global       John van Merkensteijn;
                     Productions LLC        Omineca Trust
                     Roth 401(K) Plan

     19-cv-01809     Plumrose Industries    John van Merkensteijn;
                     LLC Roth 401K Plan     Omineca Trust
Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 7 of 8




                                              Defendant(s) Asserting
    Case Number              Plan               Reliance Defense

     19-cv-01812     Roadcraft               Richard Markowitz; Routt
                     Technologies LLC        Capital Trust
                     Roth 401(K) Plan

     19-cv-01818     True Wind               John van Merkensteijn;
                     Investments LLC         Omineca Trust
                     Roth 401(K) Plan

     19-cv-01870     Eclouge Industry LLC Richard Markowitz; Routt
                     Roth 401(K) Plan     Capital Trust

     19-cv-01792     First Ascent            Richard Markowitz; Routt
                     Worldwide LLC Roth      Capital Trust
                     401(K) Plan

     19-cv-01806     Loggerhead Services     Richard Markowitz; Routt
                     LLC Roth 401(K)         Capital Trust
                     Plan

     19-cv-01808     PAB Facilities Global   Richard Markowitz; Routt
                     LLC Roth 401(K)         Capital Trust
                     Plan

     19-cv-01815     Trailing Edge           Richard Markowitz; Routt
                     Productions LLC         Capital Trust
                     Roth 401(K) Plan

     19-cv-01801     Monomer Industries      John van Merkensteijn;
                     LLC Roth 401(K)         Omineca Trust
                     Plan

     19-cv-01810     Pinax Holdings LLC      John van Merkensteijn;
                     Roth 401(K) Plan        Omineca Trust

     19-cv-01813     Sternway Logistics      John van Merkensteijn;
                     LLC Roth 401(K)         Omineca Trust
                     Plan

     19-cv-10713     2321Capital Pension     Richard Markowitz; John
                     Plan; Bowline           van Merkensteijn; Bernina
                     Management Pension
Case 1:18-md-02865-LAK Document 592 Filed 05/19/21 Page 8 of 8




                                             Defendant(s) Asserting
    Case Number              Plan              Reliance Defense

                     Plan; California       Pension Plan Trust; RJM
                     Catalog Company        Capital Pension Plan Trust
                     Pension Plan; Clove
                     Pension Plan; DFL
                     Investments Pension
                     Plan; Davin
                     Investments Pension
                     Plan; Delvian LLC
                     Pension Plan;
                     Laegeler Asset
                     Management Pension
                     Plan; Lion Advisory
                     Inc. Pension Plan;
                     Mill River Capital
                     Management Pension
                     Plan; Next Level
                     Pension Plan; Rajan
                     Investments LLC
                     Pension Plan; Spirit
                     on the Water Pension
                     Plan; Traden
                     Investments Pension
                     Plan
